Curia.

The assignment of breaches was sufficient; but it is said the verdict does pot pursue the assignment. The parties went to trial upon the breach assigned, and we cannot help seeing that the omission in the verdict to refer tq She breach in assessing damages, must have arisen from a mere clerical mistake in the entry, whiph is amendable by the Court below. Ttje case differs altogether from those cited. In those cases there was no atlpmpttp assign breaches. Even on error brought, the least we could do would be to send this verdict back to be amended, or amend it oursplves.
Motion denied;